DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) after-final response and IDS filed on 5 January 2022; and (b) supplemental after-final response filed on 17 February 2022
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Vanessa Perez-Ramos on 25 February 2022.

The application has been amended as follows: 

Claim 8
	In line 6 of claim 8, please delete “or more” and replace with “to 3.0 mmol/g”.
Claim 14
	In line 7 of claim 14, please delete “or more” and replace with “to 3.0 mmol/g”. 
Claim 15
	In line 6 of claim 15, please delete “or more” and replace with “to 3.0 mmol/g”.
add the following language between the comma (“,”) and “and”: “wherein the ionic substituent is a phosphoric acid-derived substituent,”
Claim 28
	Please cancel claim 28.
*  *  *
Allowable Subject Matter
Claims 8, 11-15, 18-21, 24, and 27 are allowed.
*  *  *  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as explained in [0049] of the as-filed specification, and shown in Table 1 (at [0091]), Applicant has shown criticality when the ionic substituent is a phosphoric acid-derived substituent in the range of 0.1 mmol/g to 3 mmol/g with respect to stability of the ultrafine cellulose fibers.  Additionally, as explained in the remarks filed on 10 February 2022, the independent claims now required the water-soluble polymer to be ionic, while the closest cited prior art reference (“Goi”) teaches away from using ionic thickening polysaccharides.  Therefore, the claims as amended above are novel and non-obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[Wingdings 2 font/0xF3]


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615